      Case 2:18-cv-10255-SJO-MRW Document 53 Filed 07/24/19 Page 1 of 2 Page ID #:644

 Bethany M. Stevens (SBN245672), bstevens@wscllp.com
 Walker Stevens Cannom LLP
 500 Molino Street #118
 Los Angeles, CA 90013
 Tel: 213712.9145; Fax: 213.403.4906



                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA
 Shanghai Lan Cai Asset Management Co, Ltd.                    CASE NUMBER

                                                                        2:18-cv-10255-SJO-MRW
                                                PLAINTIFF(S)
                              v.
 Jia Yueting
                                                                   AFFIDAVIT AND REQUEST FOR ISSUANCE
                                                                          OF WRIT OF EXECUTION
                                              DEFENDANT(S).


    ✘ State of California, County of Los Angeles
    G
    G State of                                   , County of

I, Bethany Stevens                                                         hereby state under penalty of perjury that,

    1. Judgment for $ 12,414,379.10 was entered on April 7, 2019           on the docket of the above-entitled action in the
       U. S. District Court, Central District of California in favor of Shanghai Lan Cai Asset Management Co, Ltd.
       as Judgment Creditor, and against Jia Yueting                                               as Judgment Debtor.

         If this is a Registered Judgment from another Court or District, include the following information.* Said
         Judgment was registered herein under Title 28, U.S. Code, Section 1963, being a Judgment which was obtained
         in Civil Case Number                            in the United States District Court for the
         District of                                     and which has become FINAL.

    2. I am the Judgment Creditor, or the attorney for said Judgment Creditor, and request issuance of a Writ of
       Execution on the Judgment.

    3. ACCRUED since the entry of judgment in the Central                   District of California
         are the following sums:
         $ 88,945.51              accrued interest, computed at 2.41       % (See note.)
         $ 0.00                   accrued costs
          PARAGRAPH 3 CONTINUED ON NEXT PAGE
Credit must be given for payments and partial satisfaction in the amount of $ 0.00                  which is to be credited
against the total accrued costs and accrued interest, with any excess credited against the judgment as entered.

I declare under penalty of perjury that the foregoing is true and correct. Executed at Los Angeles                            ,
State of California                       , this 24         date of July                   , 2019          .




                                                                  Signature

*Note: Judgments registered under 28 U.S.C. §1963 bear the rate of interest of the district of origin and
       calculated as of the date of entry in that district.
CV-24 (06/01)              AFFIDAVIT AND REQUEST FOR ISSUANCE OF WRIT OF EXECUTION
Case 2:18-cv-10255-SJO-MRW Document 53 Filed 07/24/19 Page 2 of 2 Page ID #:645



         AFFIDAVIT AND REQUEST FOR ISSUANCE OF WRIT OF EXECUTION

  Paragraph 3, continued from previous page:

  The judgment amount of $12,414,379.10 included $7,571,394.01 in principal and $4,842,985.09
  in pre-judgment interest as of April 1, 2019. (See D.I. 35, as clarified by D.I. 36.)

  Because judgment was entered on April 7, 2019, the accrued interest in the proposed Writ of
  Execution submitted with this Affidavit and Request for Issuance of Writ of Execution reflects
  an additional $58,769.63 in pre-judgment interest, due to the continued accrual of pre-judgment
  interest for six (6) days, from April 2, 2019 to April 7, 2019 (the date judgment was entered).

  Therefore, the accrued interest on page 2 of the proposed Writ of Execution is calculated as:
    $58,769.63 pre-judgment interest accrued from 4/2/19-4/7/19
  + $88,945.51 post-judgment interest accrued from 4/8/19-7/24/19, at a rate of 2.41%
  = $147,715.14 total accrued interest
